DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending of which claims 1, 10 and 17 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over White; Peter Francis et al. (US 20190138660 A1) in view of Gopalakrishnan; Deepak et al. (US 20200117737 A1) [Gopalakrishnan].

Regarding claims 1, 10, 11 and 17, White discloses, a system comprising: a processing system; and one or more computer-readable storage media storing instructions that are executable by the processing system (see Fig. 1) to implement: 
a parser module to parse a natural language query into multiple logical sections (generating sub-queries ¶ [0064], [0076], [0081]. Also see Fig. 11, elements 1110 and 1115); 
a phaser module to: determine query contexts for the multiple logical sections; and generate a set of search phases for the natural language query based on the logical sections and the query contexts (implementing sub-queries, see Fig. 11, elements 1115-1130); 
an insight engine module to generate search result data by executing the multiple search phases based on the search map (See Figs. 6, 10-13, query response); 
However White does not explicitly facilitate a query magnifier module to: identify a data source for each search phase of the set of search phases; and generate a search map that indicates the data source for each of the search phases and an execution order for each of the search phases; and a narrator module and an animator module implemented cooperatively to: generate a query result for the natural language query by aggregating content that conveys the search result data; and cause the query result to be output.
Gopalakrishnan discloses, a query magnifier module to: identify a data source for each search phase of the set of search phases; and generate a search map that indicates the data source for each of the search phases and an execution order for each of the search phases (In an embodiment of the invention, a method includes receiving a specification of multiple different data sources in a search and analytics engine, establishing communicative links between the engine and the data sources, and identifying a data source type and corresponding data fields storing respective data for each data and 
a narrator module and an animator module implemented cooperatively to: generate a query result for the natural language query by aggregating content that conveys the search result data; and cause the query result to be output (The method even further includes formulating a specific query for each of the corresponding one of the data sources mapped to one of the constituent components, transmitting each formulated specific query to a corresponding one of the data sources, receiving in response a result set and populating in a single knowledge graph each result set received for each specific query transmitted to a corresponding one of the data sources ¶ [0006]-[0008]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Gopalakrishnan’s system would have allowed White to facilitate a query magnifier module to: identify a data source for each search phase of the set of search phases; and generate a search map that indicates the data source for each of the search phases and an execution order for each of the search phases; and a narrator module and an animator module implemented cooperatively to: generate a query result for the natural language query by aggregating content that conveys the search result data; and cause the query result to be output. The motivation to combine is apparent in the White's reference, because there a need to improve data management of multiple heterogeneous data sources.

Regarding claims 2 and 18, the combination of White and Gopalakrishnan discloses, wherein the phaser module is implemented to determine one or more of the query contexts based on identifying a type of data requested by the natural language query, and wherein the phaser module is implemented to generate the set of search phases independently of accessing the data source for each of the search phases (White: implementing sub-queries, see Fig. 11, elements 1115-1130).

Regarding claims 3 and 15, the combination of White and Gopalakrishnan discloses, wherein the query magnifier module is implemented to specify the execution order to enable each of the search phases to obtain input data from a respective data source such that execution of the search phases in the execution order generates the search result data to correspond to one or more of the query contexts (Gopalakrishnan: In some alternative implementations, the functions noted in the block may occur out of the order noted in the figures. For example, two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved 0182 [0035]).

Regarding claims 4 and 12, the combination of White and Gopalakrishnan discloses, wherein the set of search phases includes a first search phase and a second search phase (White: implementing sub-queries, see Fig. 11, elements 1115-1130), and wherein the query magnifier module is implemented to identify a data source for the second search phase as output data from the first search phase (Gopalakrishnan: In an embodiment of the invention, a method includes receiving a specification of multiple different data sources in a search and analytics engine, establishing communicative links between the engine and the data sources, and identifying a data source type and corresponding data fields storing respective data for each data source. The method further includes 

Regarding claim 5, the combination of White and Gopalakrishnan discloses, wherein the query magnifier module is implemented to identify a data source for the first search phase as a query to a data storage, wherein the query is executable to generate the output data from the first search phase (Gopalakrishnan: In an embodiment of the invention, a method includes receiving a specification of multiple different data sources in a search and analytics engine, establishing communicative links between the engine and the data sources, and identifying a data source type and corresponding data fields storing respective data for each data source. The method further includes specifying a multi-hop graph traversal query implicating data across the different data sources, decomposing the query into constituent components and mapping each of the constituent components to each of the data sources based upon the corresponding data fields. The method even further includes formulating a specific query for each of the data sources, transmitting each query to each data source and populating in a knowledge graph each result set received for each query [Abstract]. Also see ¶ [0006]-[0008], [0014], [0020]-[0024], [0027]-[0030]).

Regarding claim 13, the combination of White and Gopalakrishnan discloses, wherein said generating the multiple search phases comprises generating multiple subqueries that each correspond to a respective search phase, and wherein said executing the multiple search phases comprises executing the multiple subqueries according to the execution order for the respective search phases (White: implementing sub-queries, see Fig. 11, elements 1115-1130),

Regarding claim 16, the combination of White and Gopalakrishnan discloses, wherein the natural language query requests data for multiple discontinuous time periods, and wherein said generating the multiple search phases comprises generating one or more of the search phases to include a filter that identifies the multiple discontinuous time periods, and wherein said executing the one or more of the search phases comprises retrieving search result data for the multiple discontinuous time periods (White: implementing sub-queries, see Fig. 11, elements 1115-1130),

Regarding claim 19, the combination of White and Gopalakrishnan discloses, wherein one or more of the search phases includes a filter query context that specifies multiple filtering criteria for filtering at least one of data from the one or more data sources prior to executing the one or more search phases, or data that is extracted from the one or more data sources based on execution of the one or more search phases, wherein the filter query context further specifies how the Page 230 of 232SBMCMAE005 multiple filtering criteria are to be logically related in conjunction with execution of the one or more search phases (White: implementing sub-queries, see Fig. 11, elements 1115-1130),

Regarding claim 20, the combination of White and Gopalakrishnan discloses, wherein one or more of the search phases includes a grouping query context that specifies how data extracted from the one or more data sources based on execution of the one or more search phases is to be grouped to generate the search result data (White: implementing sub-queries, see Fig. 11, elements 1115-1130),


Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Gopalakrishnan in view of Boucher; Maxime et al. (US 20140344265 A1) [Boucher].

Regarding claim 6, the combination of White and Gopalakrishnan teaches all the limitations of claims 1.
However neither White nor Gopalakrishnan explicitly facilitates determine that an additional search phase is to be generated to enable a search result for the natural language query to be generated; generate the additional search phase; and add the additional search phase to the set of search phases for execution by the insight engine module to generate the search result data.
Boucher discloses, determine that an additional search phase is to be generated to enable a search result for the natural language query to be generated; generate the additional search phase; and add the additional search phase to the set of search phases for execution by the insight engine module to generate the search result data (By providing suggested structured queries to a user's text query, the social-networking system may provide a powerful way for users of an online social network to search for elements represented in a social graph based on their social-graph attributes and their relation to various social-graph elements ¶ [0006]-[0007], [0063]).


Regarding claim 7, the combination of  White, Gopalakrishnan and Boucher discloses, the insight engine module is further implemented to generate feedback identifying one or more variations on the natural language query that may be utilized to generate variations on the search result data that are pertinent to the natural language query; and the query magnifier module is further implemented to utilize the feedback to generate the variations on the natural language query (Boucher: By providing suggested structured queries to a user's text query, the social-networking system may provide a powerful way for users of an online social network to search for elements represented in a social graph based on their social-graph attributes and their relation to various social-graph elements ¶ [0006]-[0007], [0063]. In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof ¶ [0091]).

Regarding claims 8 and 14, the combination of  White, Gopalakrishnan and Boucher discloses, wherein the natural language query is associated with a particular user profile, and wherein at least one query context is determined based at least in part on anecdotal information associated with the user profile (Boucher: Social-networking system 160 may then generate a set of personalized queries for the page based on the identified social-graph elements for that page. As an example and not by way of limitation, referencing FIG. 6, when accessing a user -profile page for the user "Mark", which corresponds to the user node 202 for "Mark", some of the personalized queries for that page may include "Photos of Mark at World Cup" or "Photos by Mark in Brazil" or "Books Mark reads by R. R. Martin", as illustrated in drop-down menu 300, where each of these personalized queries includes a reference to the user node 202 of the user "Mark". The generated personalized queries may then be sent to the user and displayed, for example, in a drop-down menu 300 ¶ [0074], [0079]. Also see ¶ [0007] and [0063]).

Regarding claim 9, the combination of White and Gopalakrishnan discloses, wherein the phaser module is implemented to generate one or more of the search phases to include criteria comprising one or more of: a grouping criteria that specifies how output data from the one or more of the search phases is to be grouped or partitioned; a sort criteria that specifies a sort order for output data from the one or more of the search phases; a limit criteria that specifies a limit on a number of data records to be utilized in executing the one or more of the search phases; a filter criteria that specifies a scope of output data from the one or more of the search phases; a focus criteria that specifies a subject matter focus for executing the one or more of the search phases; an intent criteria that specifies the query intent as it pertains to the one or more of the search phases; a sequence criteria that identifies attributes of the search map; or a feedback criteria that specifies one or more suggested variations on the natural language query (Boucher: In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof ¶ [0091]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/24/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154